UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2010 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction (I.R.S. Employer incorporation or organization) Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer*Accelerated filer*Non-accelerated filer*Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] As of May 13, 2010, the registrant had 5,559,644 shares of $1 par value common stock which were issued and outstanding. - 1 - PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) March 31, December 31, Assets (unaudited) Cash and cash equivalents: Cash and due from banks $ $ Interest-earning demand deposits with banks 14 Federal funds sold Cash and cash equivalents Investment securities: Available for sale, at fair value Held to maturity, at cost (estimated fair value of $12,594 and $12,462, respectively) Investment securities Federal Home Loan Bank stock, at cost Loans held for sale - Loans, net of unearned income Less: allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits Short-term borrowings Accrued interest payable Long-term borrowings Other liabilities Total Liabilities Stockholders' Equity Preferred stock: Series A - $1,000 par value - authorized 5,000 shares; issued and outstanding 2,069.9 shares Series B - $1,000 par value - authorized 5,000 shares; issued and outstanding 103 shares Common stock: $1 par value - authorized 100,600,000 shares; issued and outstanding 5,559,644 shares Surplus Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Financial Statements. - 2 - FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) (dollars in thousands, except per share data) Three Months Ended March 31, Interest Income: Loans (including fees) $ $ Loans held for sale 1 1 Deposits with other banks 9 Securities (including FHLB stock) Federal funds sold 2 17 Total Interest Income Interest Expense: Demand deposits Savings deposits 10 41 Time deposits Borrowings 41 62 Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses Noninterest Income: Service charges, commissions and fees Net gains on sale of securities - Net gains on sale of loans 59 79 Other Total Noninterest Income Noninterest Expense: Salaries and employee benefits Occupancy and equipment expense Net cost from other real estate & repossessions 64 Regulatory assessment Other Total Noninterest Expense Income Before Income Taxes Provision for income taxes Net Income Preferred stock dividends ) - Income Available to Common Shareholders $ $ Per Common Share: Earnings $ $ Cash dividends paid $ $ Average Common Shares Outstanding See Notes to Consolidated Financial Statements - 3 - FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (dollars in thousands, except per share data) Series A Series B Accumulated Preferred Preferred Common Other Stock Stock Stock Retained Comprehensive $1,000 Par $1,000 Par $1 Par Surplus Earnings Income / (Loss) Total Balance December 31, 2008 as previously reported $
